ORDER
PER CURIAM:
Zachariah Peterson appeals the judgment of the motion court denying his Rule 29.15 motion for postconvietion relief following an evidentiary hearing. Peterson sought to vacate his conviction and sentence for felony murder in the second degree, section 565.021, RSMo 2000. He claims that trial counsel was ineffective for failing to object to the felony murder verdict director based on the omission of the element of causation and the failure to relate the death to the underlying felony. He also claims that appellate counsel was ineffective for failing to raise a claim of plain error that the verdict director for felony murder was improper for the same reasons. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).